Title: To James Madison from Pierre Samuel DuPont de Nemours, 6 September 1811
From: Du Pont de Nemours, Pierre Samuel
To: Madison, James


Monsieur le Président,6 Septembre 1811.
J’ai l’honneur d’envoyer à Votre Excellence des Mémoires Sur la vie d’un Grand Homme, dont je vous ai déja fait passer les Oeuvres, où vous aurez vu combien votre République naissante lui donnait d’esperance et lui inspirait d’attachement. Ces Mémoires complettent l’Edition.
Ils vous Seront portés par une branche de ma Famille qui me précede dans mon retour aux Etats-Unis. Elle est composée de Madame de Pusy ma Belle-Fille qui m’avait accompagné dans mon premier Voyage; et de Ses deux Enfans, une demoiselle de dix Sept ans, un Garçon de douze, qui avaient aussi êté de mon voyage, quoiqu’alors dans une bien tendre enfance.
Ces enfans ont perdu leur Pere, Mr de Pusy, qui a fait par ordre de votre Gouvernement le Projet de fortification et de défense de la Baie de New-York, de maniere à empêcher tout Bâtiment ennemi d’approcher de la Ville, de la bombarder, de pénêtrer dans la Riviere d’Hudson, de la remonter jusqu’à West-Point, d’en ravager les bords. Ce Projet qui couvrirait aussi une partie du New-Jersey, les trois petites villes d’Amboy, Newark, Elyzabeth-Town, et que les Ouvrages de Governor’s Island ne peuvent Suppléer, aurait il est vrai couté trois millions de dollars. Il est vraisemblable qu’il Sera exécuté quand l’état de vos Finances le permettra. On avait pensé que la moitié de la dépense en pourrait être faite par la Confédération générale; un quart aux frais de l’Etat de New-York, et le dernier quart à ceux de la Ville. Mais à quelque époque que l’exécution en soit retardée, les Enfans de l’habile Ingénieur qui l’a imaginé et qui en a fait tous les détails, tous les devis que votre Excellence a Sous les yeux, ne peuvent pas être regardés comme étrangers à votre République.
Je vous demande pour eux, Monsieur le Président, votre bienveillance; et vos bontés, Si elles peuvent leur devenir nécessaires ou utiles.
Je sais que vous les accordez déja à mes Enfans, qui, par les Succès de la Manufacture de Poudre à feu que le plus jeune d’entre eux a établie, contribuent aussi à la défense des Etats-Unis.
Leur Sang, ni le mien, ni celui de mes petits Enfans, n’y seraient point ménagés, Si ce dernier azyle de la liberté du monde pouvait être attaqué.
J’éspere que Votre Excellence a reçu mes idées Sur les changemens que le dérangement de votre commerce maritime peut nécessiter dans le systême de vos Finances; et la Seconde Edition de celles qui concernent l’Education publique américaine, dont Vous avez eu une premiere connaissance avant mon départ.
Vous voyez que moi et les miens voulons payer les dettes de notre reconnaissance pour l’hospitalité de votre bonne Nation, et que nous tâchons de le pouvoir.
Je vous Supplie, Monsieur le Président, de continuer d’ordonner à vos Capitaines de me recevoir à bord, quand je me Serai acquitté du travail que je dois encore à mon Pays natal.
Permettez moi d’esperer que ⟨Votre⟩ Excellence voudra bien agréer toujours mon zêle, et mon très respectueux attachement.
duPont (de Nemours)
 
Condensed Translation
Sends the memoirs of the life of a great man, whose works he has already sent JM. They will be presented by members of his family returning to the U.S., including his stepdaughter, Madame de Pusy, and her two children. The children have lost their father, M. de Pusy, who designed the plan for defensive works for the bay of New York and the adjacent areas. Discusses the cost and financing of the plan. Asks JM’s kindness for his family and hopes JM has received his writings on American finances and education. Also requests that JM continue to instruct American ship captains to receive him on board when he has finished his work in his native country.
